HARLAN, C. J.
I am clearly of opinion that in order to recover a judgment of condemnation in attachment proceedings in this State, it must appear to the court that at the time of trial, the garnishee is either indebted to the defendant or has in his possession, within the jurisdiction of the court, lands, tenements, goods or chattels of the defendant. So far as the attachment is to affect specific goods and chattels, or lands and tenements, it is pmrely a proceeding in rem and the judgment of condemnation is not a judgment against the garnishee but of the particular goods and chattels or lands and tenements, and a fieri facias goes to the sheriff commanding him to sell the property thus condemned. Corner vs. Mackintosh, 48 Md. 387-8. As it appears from the agreed statement of facts that the spiecific goods sought to be affected by the attachment in this case were beyond the limits of the State at the time the attachment was laid in the hands of the Baltimore and Ohio Railroad Co., the judgment must be in favor of the garnishee.